Exhibit 10.7

FIRST AMENDMENT

TO

CREDIT AGREEMENT

This First Amendment to Credit Agreement (this “Amendment”), dated as of March
25, 2002, is entered into by and between WR ACQUISITION, INC. (“Borrower”) and
NATIONAL CITY BANK (“Bank”).

WITNESSETH:

WHEREAS, the parties have entered into a Credit Agreement dated July 28, 2000,
(the “Credit Agreement”; all terms used in the Credit Agreement being used
herein with the same meaning); and

WHEREAS, the parties desire to amend certain provisions of the Credit Agreement
to change the Debt to EBITDA ratio covenant to a Senior Debt to EBITDA ratio
covenant; and

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parries agree as
follows:

SECTION I - Amendments to Credit Agreement

A. Subsection 3B.03 of the Credit Agreement is hereby amended in its entirety to
read as follows:

3B.03 SENIOR DEBT TO EBITDA RATIO — Borrower will not, as of the end of any
fiscal year commencing with the fiscal year ending December 31, 2001, suffer or
permit the ratio of the aggregate of Senior Debt of the Borrower to

(a) the Net Income of the Borrower for that year plus

(b) the aggregate interest expense of the Borrower for that year plus

(c) the aggregate federal, state and local income taxes of the Borrower for that
year plus

(d) the aggregate depreciation expense of the Borrower for that year plus

(e) the aggregate amortization expense of the Borrower for that year to be
greater than two and two-tenths to one (2.20:1).



--------------------------------------------------------------------------------

B. The following new definition is hereby added to section 9 of the Credit
Agreement:

Senior Debt means Debt minus Subordinated Debt.

SECTION II - Conditions Precedent

It is a condition precedent to the effectiveness of this Amendment that, prior
to or on the date hereof, the following items shall have been delivered to Bank
(in form and substance acceptable to Bank):

(A) a Certificate, dated as of the date hereof, of the secretary of Borrower
certifying (1) that Borrower’s Articles of Incorporation and Code of Regulations
have not been amended since the execution of the Credit Agreement (or certifying
that true, correct and complete copies of any amendments are attached), (2) that
copies of resolutions of the Board of Directors of Borrower are attached with
respect to the approval of this Amendment and of the matters contemplated hereby
and authorizing the execution, delivery and performance by Borrower of this
Amendment and each other document to be delivered pursuant hereto and (3) as to
the incumbency and signatures of the officers of Borrower signing this Amendment
and each other document to be delivered pursuant hereto; and

(B) such other documents as Bank may request to implement this Amendment and the
transactions contemplated hereby.

If Bank shall consummate the transaction contemplated hereby prior to the
fulfillment of any of the conditions precedent set forth above, the consummation
of such transaction shall constitute only an extension of time for the
fulfillment of such conditions and not a waiver thereof.

SECTION III - Representations and Warranties

Borrower hereby represents and warrants to Bank that:

(A) none of the representations and warranties made in subsections 4B.01 through
4B.09 of the Credit Agreement has ceased to be true and complete in any material
respect as of the date hereof; and

(B) as of the date hereof no “Default Under This Agreement” has occurred that is
continuing.

SECTION IV - Acknowledgments Concerning Outstanding Loans

Borrower acknowledges and agrees that, as of the date hereof, all of Borrower’s
outstanding loan obligations to Bank are owed without any offset, defense, claim
or counterclaim of any nature whatsoever. Borrower authorizes Bank to share all
credit and financial information relating to Borrower with Bank’s parent company
and with any subsidiary or affiliate company of Bank or of Bank’s parent
company.

 

2



--------------------------------------------------------------------------------

SECTION V - References

On and after the effective date of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, or words of like import
referring to the Credit Agreement, and each reference in the Subject Notes or
other Related Writings to the “Credit Agreement”, “thereof”, or words of like
import referring to the Credit Agreement shall mean and refer to the Credit
Agreement as amended hereby. The Credit Agreement, as amended by this Amendment,
is and shall continue to be in full force and effect and is hereby ratified and
confirmed in all respects. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of Bank
under the Credit Agreement or constitute a waiver of any provision of the Credit
Agreement except as specifically set forth herein.

SECTION VI - Governing Law

This Amendment, and the respective rights and obligations of the parties hereto,
shall be construed in accordance with and governed by Ohio law.

IN WITNESS WHEREOF, the Borrower and the Bank have caused this Amendment to be
executed by their authorized officers as of the date and year first above
written.

 

NATIONAL CITY BANK     WR ACQUISITION, INC. By:  

/s/ Maurus Kosco

    By:  

/s/ William J. Roberts

Printed Name: Maurus Kosco     Printed Name: William J. Roberts

Title:

 

Vice President

   

Title:

 

Chairman

 

3